NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted July 30, 2018 *
                                Decided August 2, 2018

                                         Before

                      DIANE P. WOOD, Chief Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DIANE S. SYKES, Circuit Judge

No. 18-1587

CARL REYNOLDS,                                 Appeal from the United States
     Plaintiff-Appellant,                      District Court for the Northern District
                                               of Illinois, Eastern Division.
      v.
                                               No. 17 C 8809
VILLAGE OF EVERGREEN PARK,
     Defendant-Appellee.                       Joan B. Gottschall,
                                               Judge.


                                       ORDER

       Carl Reynolds sued the Village of Evergreen Park, Illinois, under 42 U.S.C. § 1983
almost five years after a Village police officer arrested him, allegedly without probable
cause. The district judge observed that Reynolds’s lawsuit was barred by the
two-year statute of limitations. She twice invited him to explain if the statute of
limitations should be tolled. Reynolds never gave any reason to excuse his untimeliness,


      * The defendant was not served with process in the district court and is not
participating in this appeal. We have agreed to decide this case without oral argument
because the appeal is frivolous. See FED. R. APP. P. 34(a)(2)(A).
No. 18-1587                                                                            Page 2

and the judge dismissed the suit. The judge’s reasoning is sound, and so we affirm the
judgment.

       Reynolds filed suit in December 2017. His allegations have remained largely the
same across his three complaints, and we briefly recount the assertions in the latest
version. A Village police officer arrested him on June 23, 2013, for driving on a
suspended license. He alleges that the officer lacked probable cause for the arrest and
search of his car because his driving privileges had been restored. Reynolds also
maintains that, during the arrest, the officer used undue force: he grabbed Reynolds by
his arms and put him on the fiberglass floor of the police car, producing “extreme pain”
and later causing several medical conditions, including a brain aneurysm.

        The district judge screened Reynolds’s first complaint, see 28 U.S.C. § 1915(e)(2),
and saw the timeliness problem. She observed that his section 1983 claims accrued at
the time of his arrest in June 2013, see Wallace v. Kato, 549 U.S. 384, 388 (2007), and that
Illinois’s two-year statute of limitations for personal-injury claims governed,
see 735 ILCS 5/13-202, so Reynolds’s suit was untimely because he filed it more than
two years after his arrest. Nonetheless, the judge gave him a chance to amend and to tell
her of “any reason he believes he is entitled to tolling of the statute of limitations.”
Reynolds’s first amended complaint did not provide an explanation for the late filing.
The judge again said that she thought the action was time-barred and gave him a “final
opportunity to tell the court any reason why this case should not be dismissed.”
Although Reynolds again amended his complaint, he still did not supply any reason to
excuse or explain his untimeliness. The judge therefore dismissed the suit.

        On appeal Reynolds challenges the dismissal on only one ground—that the
judge applied the incorrect statute of limitations to his claims. He relies on a law-review
article from 1986 (attached to his notice of appeal), which references Shorters v.
City of Chicago, 617 F. Supp. 661 (N.D. Ill. 1985). In Shorters, the district judge decided
that Illinois’s five-year statute of limitations for “all civil actions not otherwise provided
for,” 735 ILCS 5/13-205, applied to section 1983 claims, instead of the state’s
two-year statute of limitations for personal-injury claims, 735 ILCS 5/13-202.
See 617 F. Supp. at 666. Reynolds argues that, just as in Shorters, the five-year statute of
limitations governs his section 1983 claims.

       Because Reynolds never made this argument to the district court—despite
having two chances to do so—we may not review it now. See Wheeler v. Hronopoulos,
891 F.3d 1072, 1073 (7th Cir. 2018). But even if we could, we would conclude that it is
No. 18-1587                                                                            Page 3

frivolous. Although the issue in Shorters was seemingly unresolved decades ago, it is
now well settled that section 1983 claims arising in Illinois are subject to its
two-year limitations period for personal-injury claims. See Owens v. Evans, 878 F.3d 559,
563 (7th Cir. 2017); Ashafa v. City of Chicago, 146 F.3d 459, 462 (7th Cir. 1998)
(abrogating Shorters).

         The district court properly invoked the two-year statute and dismissed
Reynolds’s lawsuit (filed in 2017) because its untimeliness was apparent from the face
of the complaint (suing over events in 2013). “[W]hen a complaint reveals that the
action is untimely, the court can dismiss it.” Cannon v. Newport, 850 F.3d 303, 306
(7th Cir. 2017), cert. denied, 138 S. Ct. 320 (2017); see also Limestone Dev. Corp. v.
Vill. of Lemont, Ill., 520 F.3d 797, 802 (7th Cir. 2008). Given the apparent untimeliness of
the suit, the district court permissibly ordered Reynolds to supply a reason to keep it
alive. By not adequately responding to that order, Reynolds gave the court further
reason to dismiss the suit. See Chapman v. Yellowcab Coop., 875 F.3d 846, 849 (7th Cir.
2017). We therefore AFFIRM the judgment.